254 F.2d 594
Myron L. DE MARS and Ernest O. Short, Appellants,v.UNITED STATES of America, Appellee.
No. 13481.
United States Court of Appeals Sixth Circuit.
April 21, 1958.

True & Meyer, Port Clinton, Ohio, for appellants.
Clarence M. Condon, Richard M. Colasurd, Toledo, Ohio, for appellee.
Before SIMONS, Chief Judge, and MARTIN and BAZELON, Circuit Judges.
PER CURIAM.


1
The appellant challenges the the validity of the judgment and sentence of the appellant for violation of the Migratory Bird Treaty Act, 16 U.S. C.A. § 703 et seq. and the Regulations published thereunder in 1955 by the Secretary of the Interior. The trial was had to a jury which returned a verdict of guilty as charged. There was substantial evidence to sustain the verdict and we find no prejudicial error in the proceedings therein. While the appellant contends that the sentence of both fine and imprisonment was unusually harsh by comparison with other cases of similar nature, it was within the limits fixed by the Act and we have no power to modify it. Wherefore,


2
The case is affirmed.